UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8001


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JERMAINE BLACK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:97-cr-00031-FDW-1)


Submitted:   July 22, 2010                  Decided:   July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Black, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermaine     Black   appeals        the   district    court’s        order

denying     Black’s    18    U.S.C.   §       3582(c)(2)     (2006)    motion     for

reduction     of    sentence     pursuant       to    Amendment       599   of    the

sentencing guidelines.         We have reviewed the record and conclude

that Amendment 599 does not apply to Black’s sentence and that

he is therefore not entitled to relief under § 3582(c)(2).                          We

dispense     with     oral   argument     because      the    facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2